Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on April 29, 2020 and Preliminary Amendment filed on April 29, 2020. Claims 15, 19-21, and 25-31 have been cancelled; thus claims 1-14, 16-18, and 22-24 are presented for examination.

Specification
The Title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Objections
Claims 14 and 23 are objected to because of the following informalities:  
In claim 14, line 6; suggest changing “the first data operation control signals” to – the first data operation control signal-.
In claim 23, line 3; suggest changing “a third command, a third command” to –a third command, the third command-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Strasser et al. (U.S. Publication No. 2012/0203986), hereinafter referred to as Strasser, in view of Manohar et al. (U.S. Publication No. 2012/0203986), hereinafter referred to as Manohar.

Referring to claim 1, Strasser discloses an interface circuit (a bank interleave controller 344; paragraph [0136] and FIG. 4A) of a memory device (solid-state storage media 110 in FIGs. 1 and 2) including a plurality of memory dies (a package of one or more dies; paragraph [0060] and FIG. 2), comprising: 
a plurality of registers corresponding to the plurality of memory dies, respectively, the plurality of registers each configured to store command information related to a data operation command (The queues 410, 412, 414, 416 typically receive commands and store the commands until required to be sent to the solid-state storage banks 214. In a typical embodiment, the queues 410, 412, 414, 416 are first-in, first-out ("FIFO") registers or a similar component that operates as a FIFO. In another embodiment, the queues 410, 412, 414, 416 store commands in an order that matches data, order of importance, or other criteria; paragraph [0144] and FIG. 4A); 
a demultiplexer circuit configured to provide input command information to a selected register from among the plurality of registers according to at least one of a first address or a first chip selection signal, the input command information being received from outside the interface circuit (the read agent 402 may receive a read command for bank-1 214b and directs the read command to the bank-1 read queue 410b; paragraph [0142] and FIG. 4A; and 
a multiplexer circuit configured to receive output command information from the selected register from among the plurality of registers and output the output command information according to at least one of a second address or a second chip selection signal (the solid-state storage controller 104 includes a MUX 350 that comprises an array of multiplexers 350a-n where each multiplexer is dedicated to a row in the solid-state storage media 110...; paragraph [0191]-[0192] and FIG. 4A).
Also, Manohar discloses a plurality of registers corresponding to the plurality of memory dies, respectively, the plurality of registers each configured to store command information related to a data operation command (The command register 410 stores a command ( e.g., read or write) to be performed in the memory array 142... the memory die 104 maintain the state(s) of one or more of the registers 410, 420, 430, 440 irrespective of inputs received via the interface 400...; paragraphs [0048], [0054]).
Strasser and Manohar are analogous art because they are from the same field of endeavor in reducing latencies in a multi-die environment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Strasser and Manohar before him or her, to modify the reducing solid state storage media management latency of Strasser to include the simplifying scheduling on a flash interface module and reducing latencies in a multi-die environment of Manohar because the plurality of registers each configured to store command information related to a data operation command.
The suggestion/motivation for doing so would have obtained the advantage when the data transfer is to be resumed, the memory die would still have data in its registers that it can provide to the controller, so that the controller can resume the data transfer from the point at which it left off as suggested by Manohar (paragraph [0054]).
Therefore, it would have been obvious to combine Manohar with Strasser to obtain the invention as specified in the instant claim(s).

Referring to claim 2, Strasser/Manohar discloses the interface circuit of claim 1, further comprising:
a way selection circuit configured to generate a demultiplexer control signal for controlling a first register selection of the demultiplexer circuit and a multiplexer control signal for controlling a second register selection of the multiplexer circuit, based on the at least one of the first address or the first chip selection signal (FIGs. 4A & 4B and Paragraphs [0136]-[0197] from Strasser).

Referring to claim 3, Strasser/Manohar discloses the interface circuit of claim 2, wherein the way selection circuit is further configured to,
compare the first address with a lookup table stored therein,
select a memory die among the plurality of memory dies based on a result of the comparison, and 
generate the demultiplexer control signal and the multiplexer control signal such that the demultiplexer circuit and the multiplexer circuit select a register corresponding to the selected memory die from among the plurality of registers (FIGs. 4A & 4B and Paragraphs [0136]-[0197] from Strasser).

Referring to claim 4, Strasser/Manohar discloses the interface circuit of claim 2, wherein the way selection circuit is further configured to, 
select a memory die corresponding to the first chip selection signal from among the plurality of memory dies, and 
generate the demultiplexer control signal and the multiplexer control signal such that the demultiplexer circuit and the multiplexer circuit select one register, from among the plurality of registers, corresponding to the selected memory die (FIGs. 4A & 4B and Paragraphs [0136]-[0197] from Strasser).

Referring to claim 5, Strasser/Manohar discloses the interface circuit of claim 1, wherein
the plurality of memory dies include a first memory die and a second memory die,
the plurality of registers include a first register storing command information corresponding to the first memory die and a second register storing command information corresponding to the second memory die (, and 
the demultiplexer circuit is configured to provide the first register with first command information in response to input of a first data operation command for the first memory die, the first command information being related to the first data operation command (FIGs. 3, 4A & 4B and Paragraphs [0136]-[0197] from Strasser; FIGs. 3 & 4 and paragraphs [0046]-[0049] from Manohar).

Referring to claim 6, Strasser/Manohar discloses the interface circuit of claim 5, wherein,
the interface circuit is configured to cause a first data operation on the first memory die to stop and resume according to the first data operation command in response to a second data operation on the second memory die, and 
the multiplexer circuit is configured to select and output the first command information in response to input of at least one of an address or a chip selection signal, each indicating selection of the first memory die, the first command information being stored in the first register (Paragraphs [0025]-[0026], [0052]-[0054] from Manohar).

Referring to claim 7, Strasser/Manohar discloses the interface circuit of claim 5, wherein the first command information includes at least one of the first data operation command or data operation control signals generated based on the first data operation command (Paragraphs [0025]-[0026], [0052]-[0054] from Manohar).

As to claims 8-14, they are method claims and recite the corresponding limitation of claims 1-7 as set forth above; therefore it is rejected by the same reasoning. 

As to claims 16-18 and 22-24, they are claims for memory device and recite the corresponding limitation of claims 1-7 as set forth above; therefore it is rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyun et al. (U.S. Patent No. 9,933,950) discloses an interrupt module is configured to pause execution of a storage operation according to a determined frequency. A resume module is configured to continue a paused storage operation in response to a trigger. 
Whipple et al. (U.S. Patent No. 4,716,545) discloses the information and corresponding address are held in MCU registers until the completion of a previously executing or pending operation, such as a previously requested write or read operation or a memory refresh operation, the requesting element may then proceed with further operations without delay.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING-YIH SHYU/Primary Examiner, Art Unit 2184